﻿
It gives me great pleasure to extend to Mr. Dante Caputo the warmest greetings of my delegation on his election as the President of the forty-third session of the General Assembly. I am fully confident that under his wise and able leadership this Assembly will make substantive progress and further consolidate the gains achieved during the past year.
May I also take this opportunity to express our deep appreciation to his predecessor, Mr. Peter Florin, for his leadership and the able and exemplary manner in which he discharged his duties as President of the forty-second session.
A short time ago the world lost one of its outstanding statesman, General Mohammad Al-Hass, President of the Islamic Republic of Pakistan, who not only contributed immensely to the cause of peace and justice in the world, but was also a pioneer of regional co-operation in South Asia# and a great supporter of freedom.
We are meeting this year with a note of renewed optimism. This note of optimism is largely due to the constant, tireless and patient efforts of the United Nations in resolving outstanding international disputes and tensions through peaceful means. We have witnessed a positive change in the global political environment.
The commendable efforts of the Secretary-General have brought a cease-fire to what seemed to be an unending war between Iran and Iraq; the Geneva Accords have melted away the tension over Afghanistan; there are signs of an early end to the Kampuchean crisis; and, with the Angolan accord, resolution of the Namibian issue appears to be in sight. Equipped with those positive developments, the Secretary-General is continuing his efforts for the resolution of the Cyprus-issue and also the Question of Western Sahara. The United Nations has again asserted itself as the single most important forum, representative of mankind as a whole, capable of tackling and solving major international issues.
The General Assembly of the United Nations is the widest representative organ of the international community. The powers of the General Assembly encompass a very wide area and cover the entire gamut of international relations. The decisions of the General Assembly set forth in its recommendations and resolutions over the last 43 years have amply demonstrated the very wide range of subjects that it covers. Members of the United Nations have the obligation to treat resolutions with respect and a sense of commitment. We are disappointed that there are several resolutions on such important issues as human rights, the dismantling of apartheid, disarmament, prohibition of the use of nuclear weapons, the call for a new international economic order, and bridging the gap between the rich and the poor that have still not been implemented.
We would reiterate, though it hardly needs emphasis our firm conviction that the United Nations is the only forum that has both the legal and political capacity to address the manifold issues that confront the world today. We reaffirm our stand that all-out efforts must be made to further strengthen this great institution. The weakening of the United Nations would amount to the weakening of world security, peace and stability as a whole. 
The prime objective of the United Nations today is to devise and sustain mechanisms to preserve world peace and save future generations from the scourge of war. One of the most important steps towards that noble objective is disarmament. At the special session of the General Assembly on disarmament we had the opportunity to review the issues related to disarmament, freely and frankly, from all perspectives. Arms control, especially the prohibition of nuclear arras, must be considered with the utmost seriousness. Similarly, any trends towards developing more conventional weapons, producing chemical and biological weapons and militarising outer space should remain a matter of concern they must be prevented by all possible means. A reduction of arms will greatly reduce tension and promote greater stability and confidence. The ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - between the United States and the Union of Soviet Socialist Republics shows that comprehensive disarmament is no longer a Utopian concept and that, given the political will and determination required, a better tomorrow in a new world could be built.
We have witnessed a breakthrough for the increased use of outer space because of the rapid progress in science and technology. It is therefore essential that strong safeguards be laid down well in advance, so that outer space is used only for peaceful purposes. Agreements and median isms on a global scale should be devised urgently in order effectively to set down the guidelines, formulate the safeguards and regulate the use of outer space for peaceful purposes.
We are firmly convinced of the usefulness of the concept of nuclear-weapon-free zones in various parts of the world. That concept implies regional harmony and peace. Setting up such zones would facilitate the reduction of the tension and mistrust that often exist among countries/of a region. The Republic of Maldives is strongly of the view that the creation of nuclear-weapon-free zones and zones of peace would contribute substantially to achieving the objective of the non-proliferation of nuclear weapons, Maldives has always supported the General Assembly resolutions calling for the establishment of nuclear-weapon-free zones in South Asia. We reiterate our stand that participation by all countries of the region and other countries concerned with the issue as well as consultations among them, is essential for the establishment of an effective nuclear-weapon-free zone in the region.
Maldives strongly supports the proposal for the establishment of a zone of peace in the Indian Ocean r free from outside interference, military activities and influence, Maldives attaches great importance to the Declaration of the Indian Ocean as a Zone of Peace, which was adopted by the United Nations in 1971, It is our firm believe that sincere bilateral and multilateral consultations will have a positive result. In that connection, we call for the implementation of the recommendations of the Ad Hoc Committee on the Indian Ocean# including the call for the early convening of the proposed international conference on the issue,
While most of the world is advancing towards the objective of sharing the benefits of our common heritage, it is disheartening to note that some people are moving backwards with the remnants of past ages.
The pursuit of the policy of apartheid by the white minority regime in power in South Africa is a disgrace to the world community. South Africa's persistent disregard of the world condemnation of its racist policies leads us to believe that it is time to examine and adapt more stringent measures and enforce the United Nations resolutions on South Africa. Some nations' support, direct or indirect, for the racist regime of South Africa, merely to serve their own interests, also deserves criticism. Let us collectively urge the Security Council to resort to enforcement action under Chapter VII of the Charter, if necessary, and put an end to the apartheid regime and the illegal occupation of Namibia.
We pledge our support to the front-line States in their difficult efforts to deal with the destabilization caused by South Africa and to cope with the effects of comprehensive sanctions against South Africa. We appeal to the international community generously to support the Action for Resisting Invasion, Colonialism and Apartheid (AERICA) Fund proposed by the Non-Aligned Movement, which reflects the universal battle to achieve the total elimination of the system of apartheid.
The situation in Angola and in southern Africa appears to be improving. We welcome the cease-fire declared by the parties concerned and their agreement on a sequence of steps necessary to prepare the way for the independence of Namibia in accordance with Security Council resolution 435 (1978), and to achieve peace in south-western Africa. It is essential, however, that all parties directly concerned with the issue, and in particular the South West Africa People's Organization (SWAPO), which is the legitimate representative of the people of South West Africa/Namibia, be included in the negotiations. The direct and full involvement of the United Nations in the talks and negotiations is also essential to achieving a lasting solution.
One of the most positive developments of this year has been the acceptance by the parties concerned of Security Council resolution 598 (1987), which called for an end to the Iran-Iraq war. Maldives welcomed that new development, and strongly supports the subsequent cease-fire and the direct talks between the two countries which began on 25 August 1988. These developments were particularly significant and commendable since they came at a time when this destructive war had assumed alarming proportions. We earnestly hope that Iran and Iraq will exercise constraint and continue to co-operate with the Secretary-General until a lasting and honourable solution to the conflict is found.
The situation in occupied Palestine continues to deteriorate. The Palestinian uprising in the occupied West Bank and Gaza has only confirmed the severity and intensity of the situation created by the Israeli aggression. The uprising is a further demonstration of the popular will, another link in the long chain of resistance that began with the very first days of occupation - but it is much more persistent and intense, and people from all walks of life, young and old, are participating in it in a unified effort and a common struggle to achieve freedom and independence.
The Government of Maldives strongly condemns the use of brutal force and the abuse of human rights by Israel against the Palestinian people in the occupied territories of Gaza and the West Bank. We also deplore Israel's continued defiance of United Nations resolutions, against all norms of international law. We reiterate our full support for and solidarity with the people of Palestine in their just struggle for independence and self-determination and the liberation of their homeland from Zionist occupation. We also welcome the overwhelming international support for the uprising, which is being viewed as the just struggle of the Palestinian people for the restoration of their usurped legitimate rights and the attainment of full independence. We also support the proposal for the early convening of an international conference on the Middle East, with the full and independent participation of the Palestine Liberation Organization (PLO), which remains the sole and legitimate representative of the Palestinian people. Such a conference would, we believe, constitute a major step towards the solution of the question of Palestine. 
The situation in Lebanon remains tense and extremely dangerous, Lebanon's legal identity and sovereignty have been reduced to a shambles, with about 13 years of civil and proxy wars and the illegal occupation by Israel of its territory, Lebanon now faces the disaster of a complete breakdown. Every day the toll of victims rises owing to the indiscriminate bombing by Israel and other acts of violence. It is fervently hoped that with the developments taking place in the region the question of Lebanon can be solved in a manner that will restore its sovereignty and alleviate the suffering of its people. With the signing of the Geneva Accords a peaceful solution to the problem of Afghanistan finally seems to be in sight. So far the schedule for the withdrawal of foreign troops is being followed satisfactorily. It is hoped that a political settlement will soon follow. We call upon all parties concerned to abide strictly by the provisions of the Accords in order not to frustrate the present opportunities to achieve a just and lasting solution to that complex problem. We hope that the United Nations Humanitarian and Economic Assistance Programme relating to Afghanistan will respond to the Immediate need for relief and rehabilitation as well as to the long-term requirements for the reconstruction of the country.
Similarly, initiatives to bring about peace in Kampuchea are also having positive results. The recent negotiations at Bogor, Indonesia, are a significant breakthrough, and we hope that a peaceful settlement, based on national reconciliation and the withdrawal of foreign troops, will be forthcoming, leading to the restoration and preservation of Kampuchea 's independence, sovereignty, territorial integrity and neutral and non-aligned status and to the reaffirmation of the Kampuchean people's right to determine their own destiny.
History has revealed unequivocally that the arbitrary division of nations does not preserve peace and stability but that, on the contrary, it acts as a catalyst to continuing tension and agony. The Maldives has been consistently supportive of the efforts of nations separated by war to achieve reunification. The process of reunification should operate through peaceful means and through the creation of conditions for reconciliation, peace and stability among peoples sharing the same aspirations.
We are optimistic about the prospects for reunification and national reconciliation in Korea. The Maldives reiterates its firm belief that that can be achieved only through peaceful and direct dialogue and negotiations between the peoples concerned, without outside interference. The good offices of the United Nations can be utilized in such peaceful negotiations.
While supporting the independence and national integrity of Cyprus, Maldives considers that inter-communal talks are vital to a lasting solution to the Cyprus problem within the framework of national unity, justice and equal rights for all Cypriots. We are encouraged by the positive attitude displayed by the leaders of the Cypriot communities in their recent meetings in London, and we earnestly hope that a durable solution to that difficult problem will be found. In that regard we once again commend the valuable efforts of the United Nations Secretary-General to bring about a peaceful solution to the problem.
The question of Western Sahara is yet another that is of concern to us. We hope that the recent initiatives of the Secretary-General with regard to that issue will bring about a lasting solution to the problem.
Although Central America is geographically distant from us, the situation there continues to be a cause of concern. We strongly deplore the acts of aggression and intervention that threaten or jeopardize the sovereignty, territorial integrity and political stability of the peoples of that region and their rights to self-determination and freedom. We support the Georgetown Peace Appeal of March 1987, and we also welcome the initiatives of the Central American leaders and their peace agreement signed in August 1987. In that context we urge and appeal to all States to co-operate in the implementation of the Esquipulas II agreement and to refrain from supporting subversive activities and other acts of intervention in the internal affairs of other countries, which only produce destruction and misery for the innocent population. 
Forty-three years have gone by since the adoption of the United Nations Charter, which, among other things recognized the rights of peoples to self-determination and freedom. With regard to the question of New Caledonia we reiterate our broad support for the rights of the people to self-determination in accordance with international law. It will be recalled that at its forty-second session the General Assembly had noted that progress towards a long-term political solution in New Caledonia required a free and genuine act of self-determination and the Assembly had called for resumption of the dialogue with all sections of the population of the Territory. We welcome the initiatives announced by the French Government and hope that the proposed plans will guarantee fairness and equality to all sectors of the population.
The world economic situation continues to be grim. The gap between rich and poor is widening. Some of the industrial countries pursue policies that have a negative impact on the economies of the developing countries. Furthermore, in the past couple of years many of the developing countries have been faced with such serious natural calamities as droughts, floods, torrential rains and earthquakes. Against such a backdrop it is disturbing that there is a decline in official development aid to developing countries. It is also a matter for regret that the official development aid (ODA) target of 0.7 per cent of gross national product called foe in the International Development Strategy for the Third United Nations Development Decade and the ODA target of the Substantial New Programme of Action for the 1980s for the Least Developed Countries remain unfulfilled. It is therefore essential to initiate a rethinking of the international development strategy and to implement the call for the new International economic order. It is regrettable that progress towards the establishment of a new international economic order has been unsatisfactory, owing mainly to the lack of political will on the part of some of the developed countries to implement the decisions. In the mean time, the efforts of the developing countries in their own development processes have been commendable.
Most of the developing countries face huge debts, declining commodity prices, reduced flows of development capital and adverse terms of trade. For a healthy global economy it is essential that developing countries be given a fairer opportunity for economic rehabilitation and growth. We are optimistic that technical and economic co-operation among developing countries will show a further upward trend in coming years and will go a long way towards mitigating the adverse economic conditions they face today. The promotion of South-South trade within the broader context of economic co-operation among developing countries, based on principles of collective self-reliance, has been stressed by the United Nations Conference on Trade and Development (UNCTAD) and the Movement of Non-Aligned Countries. We urge the United Nations to take more effective and concrete steps to promote both economic and technical co-operation among developing countries in the course of its programme of action regarding the new international economic order. In that context we welcome the decision taken at the ministerial meeting cm the global system of trade preferences for developing countries at Belgrade in April 1988, which has given new impetus to the ongoing negotiations.
May I finally turn to a subject to which Maldives attaches great importance and which is of vital concern to us, namely, the protection and preservation of the environment. With almost blind faith in his ability and power to conquer nature and equipped with ever more sophisticated technology, humans unwittingly and to some extent unknowingly been destroying his basic life-support system. Our planet Earth can be compared to a small spaceship on which we are all travelling together, dependent for survival upon the vulnerable supply of air, water and soil and their balanced exploitation. The delicate equilibrium of air, water and soil is being threatened by increasing pollution by man. Man's action over the years has transmuted the natural order of the environment to the point where the whole world is ensnared in the consequences. As the scale of man's intervention in nature has increased, so have nature's repercussions on man. Today the world is faced with risks of irreversible damage to the environment - land, air and sea - that threatens the very life-support systems of the Earth.
Maldives is a small, archipelagic State entirely dependent upon its seas for its livelihood. Any degradation of the marine ecosystem or any rise in the mean sea-level due to the so-called greenhouse effect is a matter for grave concern to us. Last year, it may be recalled, the Maldives witnessed the fury of tidal eruptions three times, and suffered extensive damage. Tidal waves, hurricanes and typhoons are becoming increasingly frequent phenomena. Scientists may attribute such natural havoc as the consequence of man's unscrupulous tampering with the environment. It is already well established that the pollution of the atmosphere by industrial effluents, by gaseous substances and especially by chlorofluorocarbons is damaging the earth's protective ozone layer. Damage to the ozone layer will result in greater heating of the Earth, melting the ice caps in the polar regions and leading to a consequent rise in the global mean sea-level. Such a result can be disastrous to low-lying island States like Maldives.
The Maldives is particularly concerned about any damage to the marine environment and the question of the sea-level rise. The immediate effects and the threats of nature on countries like the Maldives may not be as frightful and gloomy as described and dramatized by some newspaper reports. Our tourist attractions and the fishing activities will remain intact and these two vital industries may prosper for many decades to come without the fear of the country being drowned. Nevertheless we have embarked upon a programme of protecting the populated Islands from possible natural calamities. We thank the friendly countries, particularly Japan, for assisting us in this initiative and for their Interest in the problem.
Maldives therefore strongly supports the call for environmental preservation and is already a party to the Vienna Convention for the Protection of the Ozone Layer and the Montreal Protocol on Substances that Deplete the Ozone Layer. We urge all States to care lovingly for the environment and we reiterate the old maxim that prevention is better than cure.
In conclusion, allow me to express the sincere hope of my delegation that this session of the General Assembly will further contribute to consolidating world peace and maintaining the positive atmosphere and the momentum achieved during the past year towards the noble principles enshrined in the Charter of the United Nations.
 
